W. Allen, J.
The question of the intention of the defendants was treated at the trial as a question of fact, to be tried by the jury upon inferences which they might draw from the acts themselves, and from other evidence in the case, including the *370testimony of one of the defendants that she did not have any intention of destroying the plaintiff’s enjoyment and occupation of the premises, and with instructions that, unless the jury found that the acts were done by the defendants with the intention that the lessee should no longer continue to hold the premises or to have the enjoyment thereof, there could be no eviction.
A definition of eviction has been sometimes given by which, to constitute an eviction of a tenant by a landlord, there must be an amotion of the tenant from the demised premises by, or in consequence of, some act of the landlord in derogation of the rights of the tenant, and with the intent to determine the tenancy, or. to deprive the tenant of the enjoyment of the premises, or some part thereof. The amotion may be by physical expulsion by the landlord, or by abandonment by the tenant upon some act of the landlord which amounts to an eviction at the election of the tenant. The intent with which the act is done may be an actual intent accompanying and characterizing the act, or it may be inferred from the act itself. From a tortious entry by the landlord upon the premises, no presumption of an intent to evict the tenant arises, and such entry is not of itself an eviction at the election of the tenant; but, if accompanied by a claim of title, there is such a presumption, and the act is such an eviction. 2 Greenl. Ev. § 243. The act of a landlord in entering upon the premises and putting out a man who had been put in by the tenant to show the rooms, and whose proceedings annoyed the landlord, is not an eviction if done with the intent to rid himself of the annoyance, but becomes such if shown to have been done with intent to evict the tenant. Henderson v. Mears, 1 F. & F. 636. But the question of actual intent arises only when the acts are such as do not of themselves afford a presumption of intent. Generally the question whether acts of the landlord in consequence of which the tenant abandons the premises amount to an eviction, is a question of law, and includes the question whether they constitute proof of the intent. A person is presumed to intend the natural and probable consequences of his acts; and when the acts of a landlord upon the demised premises are such as naturally and probably exclude the tenant from the possession and enjoyment of the premises, and assert a title in the landlord himself, the law presumes an intent *371to do so; and, if the natural consequence follows, the acts are said to amount to an eviction. . From the physical exclusion of the tenant from the premises, the law presumes an intent to evict; and wrongful acts of the landlord upon the premises, which render them permanently unsafe and unfit for occupancy, so that the tenant loses the enjoyment of them, carry with them the presumption of the intent to deprive the tenant of that enjoyment.
In Lloyd v. Tomkies, 1 T. R. 671, it was held that, in an action for breach of the covenant for quiet enjoyment, the declaration need not allege an entry claiming title, if the disturbance complained of be such as shows an assertion of right. Ashhurst, J. says, “ The act itself asserts a title.”
Royce v. Guggenheim, 106 Mass. 201, was an action for rent, and the defence was an eviction from two rooms, part of the premises, by erecting a building on the premises so as to cut off air and light from the rooms. The jury were instructed that, “ if, after the erection of the building in the back yard, against the house, closing the windows of those rooms, those rooms were made entirely unfit for ” the use they had been before put to, “ and by reason of that unfitness were abandoned, and this erection was not by the license or consent of the defendant, this was an eviction so as to effect a suspension of the rent.” These instructions were held to be correct, and there was no evidence and no question made as to the intent.
In Sherman v. Williams, 113 Mass. 481, which was an action on a covenant for quiet enjoyment, the breach alleged being the building of a wall under the eaves of the building, cutting off light and air, &c., the court say, “ Its effect was to deprive the plaintiffs of so much of the demised premises as the party wall covered, by the erection of a permanent structure thereon changing the character and beneficial enjoyment thereof, and the defendants are responsible therefor, without further proof of the intent.”
In Upton v. Townend, 17 C. B. 30, and in Royce v. Guggenheim, ubi supra, definitions of eviction by a landlord are given which include the intention of the landlord to deprive the tenant of the enjoyment of the premises; but it is plain that in neither case is meant an intention which may not be conclusively presumed from the acts themselves. The conclusion of the court in both *372cases may be expressed in the language of Williams, J. in the former case : “ I feel no doubt whatever that the facts do amount to what the law calls an eviction.”
The evidence offered by the plaintiff tended to prove that the defendants wrongfully entered upon the demised premises, and did such acts by digging up the soil under the building as rendered it permanently unsafe and unfit for occupancy, so that the tenants were unable to occupy it, and the plaintiffs lost the enjoyment of the premises, and abandoned them. Whether these facts were proved was certainly a question for the jury; but if proved they amounted to an eviction, and the intention with which they were done was not a question of fact for the jury- '
_ _ The jury should have been instructed to the effect that, if the wrongful acts of the defendants upon the demised premises were such as to permanently deprive the plaintiff of the beneficial enjoyment of them, and the plaintiff in consequence thereof abandoned the premises, it would be an eviction.

Exceptions sustained.